DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            C.B., the Mother,
                               Appellant,

                                    v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                             No. 4D18-1732

                           [October 31, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 14-5274 DP.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn
Schwarz, Assistant Attorney General, Children's Legal Services, Fort
Lauderdale, for appellee.

   Marynelle Hardee, Defending Best Interests Project, Guardian Ad
Litem Program, Gainesville; and Thomasina Moore, Statewide Director of
Appeals, and Laura J. Lee, Appellate Counsel, Tallahassee, for Guardian
Ad Litem Program.

CIKLIN, J.

   C.B. (“the mother”) challenges an order terminating her parental
rights due to her failure to complete her case plan over a period of
approximately three years. Because the mother did not address certain
circumstances which caused the creation of the case plan to begin with,
we affirm.

   The mother’s four children—then aged approximately 9 years, 7 years,
4 years, and 11 months old—were sheltered in November 2014. Prior to
that, in October 2014, the youngest child fell into a cooler of water that
the mother kept in the kitchen and nearly drowned. Following this
incident, a child protective investigator (“CPI”) went to their home and
discovered the children were living in a condemned, abandoned home
with their mother. The home had broken windows and doors, was filthy,
lacked running water, and was in foreclosure. Additionally, there was an
open warrant for the mother for truancy issues involving the children.

   The mother indicated that she was moving in with the paternal
grandmother, so the CPI placed the mother and children at a hotel for
two days. Instead of moving in with the grandmother, however, the
mother returned to the hazardous home, so the children were removed.
The father did not have a place for the children to reside and they were
placed with non-relatives.

    The Department of Children and Families (“DCF”) petitioned to
adjudicate the children dependent and the mother entered into a
mediation agreement in February 2015 in which she agreed to: (1)
provide proof of stable income and housing, (2) provide child support, (3)
complete a parenting course, (4) complete couples’ counseling, (5)
complete psychological evaluation and follow all court-ordered/approved
recommendations, and (6) complete individual counseling with the length
of time to be determined. In April 2015, the trial court adjudicated the
children dependent and accepted a case plan that incorporated the tasks
outlined in the mediation agreement.

   The mother underwent several psychological evaluations, each of
which reinforced the need for individual trauma-based counseling and
possible psychotherapy. The mother was also eventually ordered to
undergo a substance abuse evaluation, after which she was ordered to
comply with substance abuse screenings and medication management
tasks.

    As of October 2015, the mother had voluntarily discontinued
individual counseling, and had failed to comply with several other case
plan tasks. She had, however, completed a parenting course. In May
2016, DCF petitioned for termination of her parental rights. At a judicial
review in August 2016, the mother indicated her desire to participate in
the tasks recommended in her substance abuse and psychological
evaluations, so the court ordered that the referrals be provided,
effectively granting her a second chance.

   In April 2017, after a number of referrals and services, the mother
was only partially compliant with her individual psychotherapy
requirements and had failed to submit to random urinalysis. DCF filed
an amended petition for termination of parental rights in July 2017. At
the judicial review that followed, the court found the mother not

                                    2
compliant with numerous case plan tasks, including individual
psychotherapy and outpatient substance abuse treatment, from which
she was unsuccessfully discharged.

    The case proceeded to trial. The mother testified that she was living
in a four-bedroom home with the maternal grandmother, and had been
living there since January 2017. She acknowledged, however, that she
failed to provide the necessary paperwork to her child advocate to get the
home approved.

    Also at trial, a psychologist who evaluated the mother opined that the
mother’s psychological issues were pervasive enough to affect the mother
on a daily basis and that she may not react appropriately to situations
involving her children. She further opined that, given the pervasive level
of the mother’s symptoms, they would not go away on their own and that
trauma-focused therapy was necessary. Additionally, while the mother
accepted partial responsibility, there were some issues that brought the
children into care that the mother would not acknowledge.

   The trial court entered an order terminating the mother’s parental
rights pursuant to section 39.806(1)(e), Florida Statutes (2018), based on
her failure to substantially comply with her case plan, despite being
given three years to do so.

   The mother now appeals. She contends that because she obtained
safe housing and completed parenting classes, she remedied the
circumstances that caused the creation of the case plan, and
consequently, there was not sufficient proof to terminate parental rights
under section 39.806(1)(e). We must disagree.

   We review a trial court’s decision to terminate parental rights for
competent, substantial evidence. J.E. v. Dep’t of Children & Families,
126 So. 3d 424, 427 (Fla. 4th DCA 2013). A ground for terminating
parental rights exists:

      (e) When a child has been adjudicated dependent, a case
      plan has been filed with the court, and:

      1. The child continues to be abused, neglected, or
      abandoned by the parent or parents. The failure of the
      parent or parents to substantially comply with the case plan
      for a period of 12 months after an adjudication of the child as
      a dependent child or the child’s placement into shelter care,
      whichever occurs first, constitutes evidence of continuing

                                    3
      abuse, neglect, or abandonment unless the failure to
      substantially comply with the case plan was due to the
      parent’s lack of financial resources or to the failure of the
      department to make reasonable efforts to reunify the parent
      and child. . . .

§ 39.806(1)(e)1., Fla. Stat. (emphasis added).

   “‘Substantial compliance’ means that the circumstances which caused
the creation of the case plan have been significantly remedied to the
extent that the well-being and safety of the child will not be endangered
upon the child’s remaining with or being returned to the child’s parent.”
§ 39.01(78), Fla. Stat. (2018). “Conversely, the lack of substantial
compliance means that the circumstances which gave rise to creation of
the case plan have not been significantly remedied to the extent that the
well being and safety of the child will be endangered upon the child’s
remaining with or being returned to the parents.” B.L. v. Dep’t of
Children & Families, 950 So. 2d 1264, 1266 (Fla. 5th DCA 2007).

   Mere completion of services is not equivalent to substantial
compliance with a case plan. See, e.g., A.B.E. v. Dep’t of Children &
Families, 47 So. 3d 347, 351 (Fla. 4th DCA 2010) (affirming order
terminating parental rights and explaining mother’s acceptance of in-
home parenting instruction was not sufficient to complete case plan task
where mother failed to understand or apply lessons). Furthermore, the
circumstances surrounding the creation of the case plan may extend to
problems identified subsequent to the children’s removal, and not
exclusively those identified contemporaneous to removal. For example,
in D.G. v. Department of Children & Families, 77 So. 3d 201, 202 (Fla. 4th
DCA 2011), the child was removed from the mother due to the fact that
her sibling was severely physically abused.        Despite the mother’s
completion of case plan tasks such as parenting classes and ending her
relationship with the sibling’s abusive father, her parental rights were
terminated due to failure to complete her case plan and material
breaches of the plan where psychologists opined she lacked judgment,
she tested positive for drugs twice, and she failed to show up for two
drug screens, among other uncompleted tasks. Id. at 204-06.

   On appeal, the mother in D.G. argued that her drug tests should be
ignored because “substantial compliance” means remedy of the
circumstances that caused the creation of the case plan, which in her
case were unrelated to drug use. Id. at 207-08. This court disagreed
and affirmed, explaining that the mother’s drug history and use were
mentioned in the original petition for termination and the order of

                                     4
adjudication of dependency established the drug use as an issue to be
addressed through the case plan. Id. at 208.

    The instant case is somewhat similar to D.G. Here, the children were
initially sheltered due to inadequate supervision, inadequate housing,
and an open warrant for truancy. As the mother contends, the evidence
at trial indicated that she indeed completed a parenting course and
found better housing. However, early on in the case, the mother agreed
to complete individual psychological counseling as well as all court-
ordered recommendations resulting from the psychological evaluation
when she entered into the mediation agreement. Although neither the
dependency petition nor order directly outlined the mother’s mental
health issues, the initial case plan unequivocally incorporated these
tasks and was plainly adopted by the trial court in the order adjudicating
the children dependent. Consequently, the original case plan adopted by
the court clearly established the mother’s mental health as an issue to be
addressed.

   Moreover, it is important to acknowledge that what is initially
recognized as a cause for sheltering children is more often than not a
symptom of a larger underlying problem which—by definition—must be
addressed. Here, the mother’s poor decisions relating to the children
prior to DCF intervention were a side effect of her own trauma-based
issues.   This much was evident by the time the case plan was
established. Further, the evidence at trial established as much in that
the psychologist transparently linked the mother’s mental health issues
with her ability to parent.

   Because the mother did not complete the case plan tasks required to
address mental health issues, there is competent, substantial evidence
that she did not substantially comply with her case plan to the extent
that the circumstances causing the creation of the plan were remedied.

   Consequently, we affirm.

   Affirmed.

DAMOORGIAN and CONNER, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.



                                    5